Citation Nr: 1342640	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claim for service connection for a left hip disability.  In addition, the RO reopened the Veteran's claim for service connection for PTSD, and denied it on the merits.  

The issue of service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and the issue of service connection for a left hip disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision concluded new and material evidence had not been received to reopen a claim for service connection for a left hip disability.

2.  Certain evidence received subsequent to the May 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability.


CONCLUSIONS OF LAW

1.  A May 2003 rating decision, which denied the Veteran's claim for service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2013).

2.  Evidence received subsequent to the May 2003 rating decision is new and material, and therefore, the claim of entitlement to service connection for a left hip disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In light of the favorable finding with regard to the claim as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left hip disability, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for a left hip disability was originally denied by the RO in May 2001 and the Veteran was provided with notice of this determination by a letter dated later that month.  He subsequently sought to reopen his claim, but the RO concluded in a May 2003 rating action that new and material evidence had not been received.  The Veteran was again notified of this decision in a May 2003 letter.  The Veteran did not appeal this determination, nor was new and material evidence received within one year.  Accordingly, the May 2003 rating decision became final.  38 U.S.C.A. § 7105. 

The Board notes the RO has not considered the claim on the basis of finality.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the May 2003 rating decision included the service treatment records and private and VA medical records.  The service treatment records disclose the Veteran was seen in November 1978 and reported he had been struck on the left side by an automobile while he was walking.  He was knocked down, and then got up and leaned against the car until an ambulance arrived.  X-rays of the bony pelvis and hip joints revealed no evidence of fracture or dislocation.  The impression was normal hip joints.  When he was seen the next day, the Veteran had complaints of pain in the scrotum.  Several days later, he reported he had been hit in the groin area.  A report of medical history in January 1979 shows the Veteran denied arthritis or a bone or joint abnormality.  The lower extremities and musculoskeletal system were normal on the separation examination in January 1979.

The Veteran submitted a claim for service connection in August 2000.  He stated he was hit by a car in 1979 and sustained damage to the left hip.

VA outpatient treatment records disclose the Veteran was seen in April 2001.  He complained of depression and noted he had been hit by a car in service with resultant right hip/leg pain.  

By rating action dated May 2003, the RO concluded new and material evidence had not been received to reopen a claim for service connection for a left hip disability.  It was stated the additional evidence did not show the Veteran had a left hip disability that is related to service.

The evidence received since the May 2003 rating decision includes private and VA medical records, and the Veteran's testimony at a hearing before the undersigned.  On VA examination in April 2012, the Veteran was found to have degenerative joint disease of the left hip.

The additional evidence demonstrating the Veteran has a current left hip disability establishes an element of service connection which was missing at the time the claim was previously denied.  That is, it tends to show the Veteran has a current left hip disability.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for a left hip disability.

Based on the foregoing, the Board finds that the additional evidence received subsequent to the May 2003 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the previous determination.  Thus, having determined that new and material evidence has been received, the claim for service connection for a left hip disability is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a left hip disability, and the appeal, to this extent, is granted.


REMAND

Although the above decision reopened the claim for service connection for a left hip disability, additional development of the record is required prior to appellate consideration of the reopened claim.  

During the hearing before the undersigned, the Veteran testified he was in receipt of Social Security Administration (SSA) benefits.  When VA has notice of the existence of relevant SSA records, the duty to assist includes requesting such records from that agency.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010)

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies of their decision awarding the Veteran disability benefits and the medical records considered in that determination.  

2.  The RO should send the claims folder to the examiner who conducted the April 2012 VA examination and request that he provide an opinion concerning whether it is at least as likely as not that the Veteran's left hip arthritis is related to service, to include any residuals of the in-service automobile accident.  The examiner should consider the in-service findings, to include the normal X-rays.  The rationale for any opinion should be set forth.  If the examiner is unavailable, the RO should schedule a VA examination, and the examiner should respond to the question set forth above.

3.  The RO should then review the record and readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


